Title: To Thomas Jefferson from Alexander Hamilton, 20 June 1792
From: Hamilton, Alexander
To: Jefferson, Thomas



Sir
Treasury Department, June 20th: 1792.

I enclose you an extract of a letter, lately received from the Collector of Bermuda hundred, concerning a certain practice, which if persisted in, would interfere with the due execution of the laws; and would oblige to a line of conduct, that would involve in difficulties the French bottoms, which arrive in the United States.
To avoid both the one and the other, this communication is made, in order that a representation to the Minister of France, may put a Stop to the procedure. I have the honor to be very respectfully Sir, your obedt. Servt

A: Hamilton

